             Case 3:20-cv-01368-AVC Document 8 Filed 10/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 GOOD BANANA, LLC,                                         Case No. 3:20-CV-1368

                        Plaintiff,                         October 6, 2020

                 v.

 BML REC, LLC,

                        Defendant.




                                     NOTICE OF APPEARANCE

         Please enter my appearance as counsel for defendant, BML Rec, LLC.


 Dated: October 6, 2020                         Respectfully submitted,


                                                /s/ James K. Robertson, Jr. ct05301/
                                                James K. Robertson, Jr. (ct05301)
                                                Carmody Torrance Sandak & Hennessey LLP
                                                50 Leavenworth Street
                                                P.O. Box 1110
                                                Waterbury, CT 06721-1110
                                                Telephone: 203-575-2636
                                                Facsimile: 203-575-2600
                                                jrobertson@carmodylaw.com

                                                Attorney for Defendant
                                                Cardinal Health Inc.




{N5716467}
             Case 3:20-cv-01368-AVC Document 8 Filed 10/06/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        This is to certify that on this the 6th day of October, 2020, a copy of the foregoing was
filed electronically with the Clerk of the U.S. District Court using the CM/ECF system, which sent
notification of such filing to all CM/ECF participants. In addition, a copy of the foregoing will
be served on the following by e-mail (where available), or first-class mail, postage prepaid.


         Patrick S. Tracey (CT Fed No. 28987)
         BOWDITCH & DEWEY, LLP
         101 Federal Street
         Suite 1405
         Boston, MA 02110
         Telephone: 617-757-6504
         Facsimile: 508-929-3020
         E-mail: ptracey@bowditch.com




                                                /s/ James K. Robertson, Jr. ct05301/
                                                James K. Robertson, Jr.




{N5716467}                                       2
